                  Case 4:20-cv-07911-HSG Document 4 Filed 11/19/20 Page 1 of 3
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     Canyon Capital Advisors LLC, et al.
                                                     )            4:20-cv-
                                                         Case No: ____     07911
                                                                       ______ ___-HSG__
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE ; ORDER
 6   PG&E Corp., et al.                              )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Philip D. Anker                       , an active member in good standing of the bar of
 9    the District of Columbia     , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: see page 2                                   in the
                                                                Christopher T. Casamassima
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL S ADDRESS OF RECORD:
13
      7 World Trade Center, 250 Greenwich Street,          350 South Grand Avenue, Suite 2400, Los
14    New York NY 10007                                    Angeles, CA 90071
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL S TELEPHONE # OF RECORD:
15    (212) 230-8800                                      (213) 443-5300
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL S EMAIL ADDRESS OF RECORD:
16    philip.anker@wilmerhale.com                         chris.casamassima@wilmerhale.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 367957       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct .
21
      Dated: 11/1 /20                                               Philip D. Anker
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Philip D. Anker                            is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 11/19/2020
                                                            UNITED STATES DISTRICT JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
          Case 4:20-cv-07911-HSG Document 4 Filed 11/19/20 Page 2 of 3




,3KLOLS'$QNHUDPUHSUHVHQWLQJ&DQ\RQ&DSLWDO$GYLVRUV//&&LWDGHO$GYLVRUV//&

'DYLGVRQ.HPSQHU&DSLWDO0DQDJHPHQW/3)DUDOORQ&DSLWDO0DQDJHPHQW//&6FXOSWRU

0DVWHU)XQG/WG6FXOSWRU(QKDQFHG0DVWHU)XQG/WG6FXOSWRU&UHGLW2SSRUWXQLWLHV0DVWHU

)XQG/WG6FXOSWRU*&2SSRUWXQLWLHV0DVWHU)XQG/WG6FXOSWRU6&,,DQG9lUGH3DUWQHUV

,QFDQGRUFHUWDLQIXQGVDQGDFFRXQWVPDQDJHGDGYLVHGRUVXEDGYLVHGE\WKHPLQ&DVH1R

FYLQWKH'LVWULFW&RXUWIRUWKH1RUWKHUQ'LVWULFWRI&DOLIRUQLD
        Case 4:20-cv-07911-HSG Document 4 Filed 11/19/20 Page 3 of 3




  On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                   the District of Columbia Bar does hereby certify that



                           Philip D Anker
       was duly qualified and admitted on January 12, 1983 as an attorney and counselor entitled to
        practice before this Court; and is, on the date indicated below, an Active member in good
                                             standing of this Bar.




                                                                           In Testimony Whereof,
                                                                       I have hereunto subscribed my
                                                                       name and affixed the seal of this
                                                                            Court at the City of
                                                                        Washington, D.C., on April 9,
                                                                                    2020.




                                                                             JULIO A. CASTILLO
                                                                               Clerk of the Court




                                                                   Issued By:
                                                                            District of Columbia Bar Membership




For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                    memberservices@dcbar.org.
